        Case 1:20-cv-01047-VJW Document 17 Filed 12/10/20 Page 1 of 1




      In the United States Court of Federal Claims
                                    No. 20-1047C
                             (Filed December 10, 2020)

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
OPEN TECHNOLOGY FUND,             *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       A lawyer unconnected with the parties has submitted a motion, using the
court’s overnight box, seeking approval for amicus curiae participation in this case
by another lawyer (also unconnected with the parties). The electronic case filing
system was not used, due to the movant’s unorthodox request that no documents
relating to the aspiring amicus curiae be docketed in that system. The Court finds
this submission defective, as it proposes a procedure that is contrary to our rules
and fails to articulate a cognizable interest supporting amicus participation. In
light of the movant’s request that the paper not be docketed, the Clerk is directed to
return this document to the movant, unfiled.


IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge
